Title: From George Washington to Stephen Moylan, 24 November 1780
From: Washington, George
To: Moylan, Stephen


                        
                            Dear Sir
                            Head Quarters 24th November 1780
                        
                        Circumstances render the command upon which you were ordered unneccessary—You will therefore dismiss the
                            party—sending off the inclosed by trusty and well mounted Dragoons. That to Captain Alden at Dobbs’s ferry requires
                            particular dispatch. I shall expect your Company at dinner. I am, &c.
                        
                            G. Washington
                        
                    